DETAILED ACTION
Applicant’s reply, filed 29 December 2020 in response to the non-final Office action mailed 30 September 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1 and 11-13 are pending, wherein: claims 1 and 11 have been amended, claim 12 is as originally filed, claim 13 is new, and claims 2-10 have been cancelled by this and/or previous amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 November 2020 was filed after the mailing date of the non-final Office action on 30 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, there is a lack of antecedent basis for ‘a working medium’ in either claim 13 or claim 1, from which claim 13 depends. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US PGPub 2009/0183631).
Hall teaches water extraction apparatus (see abstract; Fig 2-3; Fig 10) and methods thereof, comprising a cavity, air inlet and outlets, a heater, a hot water pipe and a cool water pipe (Figs, [0007]-[0008]). Hall teaches the cavity contains therein disposed on the surface(s) a hygroscopic materials including Carnallite (instant KMgCl3) ([0010]). Hall teaches the method wherein airflow passes through the cavity containing the hygroscopic surface and said hygroscopic surface collects water from the airflow through absorption, adsorption, or combinations thereof, and further teaches once a desired saturation/wetness threshold is met, heat is radiated into the hygroscopic surface, until a desired dehydration/dryness threshold is met, to release the water which is collected and channeled to a water storage unit ([0027]-[0030]) (instant retention unit; instant water storage unit; instant water vapor flow path; instant heat storage and dissipation by hydrating and dehydrating).
Response to Arguments
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1-6 and 8 as anticipated by Saidaminov et al. (US PGPub 2018/0299208) and the 35 U.S.C. 102(a)(1) rejections of claims 1-6 and 8-10 as anticipated by Hao et al. (CN 107902691 A), claims 1-4 and 6-7 as anticipated by Magomedova et al. (RU 2458096 C1), claims 1-8 as anticipated by Ray et al. (J. Phys. Chem. C, 2018, 122, 7383-7848), claims 1-5, 8-9 and 10 as anticipated by Rosker et al. (US 5,721,634), claims 1-10 as anticipated by Srivastava et claims 1-2, 4-6 and 8-10 as anticipated by Aoki et al. (EP 2749624 A1) are all withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 103 rejections of claim 7 as unpatentable over Hao et al. (CN 107902691 A), claims 11-12 as unpatentable over Aoki et al. (EP 2749624 A1) in view of Goetz (US 5,857,346), and claims 11-12 as unpatentable over Magomedova et al. (RU 2458096 C1) in view of Goetz (US 5,857,346)(note at page 11 of the non-final office action, this rejection, while clearly under the 103 rejection heading, was misidentified as 102(a)(1)) are withdrawn as a result of Applicant’s filed claim amendments. 
Note the new grounds of rejection as set forth above and as necessitated by Applicant’s substantial claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANE L STANLEY/Primary Examiner, Art Unit 1767